UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:


AXIA REALTY, LLC                                                Chapter 11
                                                                Case No. 20-12511-mg
                              Debtor.
------------------------------------------------------------x


       PLEASE TAKE NOTICE that the undersigned, pursuant to Bankruptcy Rule
9010(b), hereby enters its appearance on behalf of Antonia Milonas, as an equity
security holder in Axia Realty, LLC, as counsel to Meyers Tersigni Feldman & Gray
LLP and, pursuant to Bankruptcy Rule 2002, demands that all notices given or
required to be given in this case and all papers served or required to be served in this
case be given to and served upon:

Marc Stuart Goldberg, Esq.
Counsel to Meyers Tersigni Feldman & Gray LLP
2621 Palisade Avenue, Apartment 4A
Bronx, New York 10463
Cell: (917) 301-5134
E-Mail: mgoldberg@msglegal.com


       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not
only the notices and pleadings referred to in the Bankruptcy Rules specified above,
but also includes, without limitation, notices of any application, motion, petition,
pleading, request, complaint, or demand, whether formal or informal, whether
written or oral, and whether transferred or conveyed by mail, delivery, telephone,
telegraph, telex or otherwise, which affect or seek to affect in any way the Debtor,
its property and/or property of its estate.


                                                 1
Dated:     Bronx, New York
           October 27, 2020

Marc Stuart Goldberg, Esq.
Counsel to Meyers Tersigni Feldman & Gray LLP
By: /s/ Marc Stuart Goldberg, Esq.
2621 Palisade Avenue, Apartment 4A
Bronx, New York 10463
Cell: (917) 301-5134
E-Mail: mgoldberg@msglegal.com




                                    2
